Citation Nr: 0728032	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
weather injury, claimed as hypothermia, both hands.  

2.  Entitlement to service connection for residuals of a cold 
weather injury, claimed as hypothermia, both feet.  

3.  Entitlement to service connection for eczema, claimed as 
rash due to asbestos exposure.  

4.  Entitlement to service connection for coronary artery 
disease, claimed as heart condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.  
The veteran also had National Guard service from January 1982 
to November 1986 and again from February 1988 to November 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was later transferred to the RO 
in Anchorage, Alaska.    

The veteran indicated on his June 2005 VA Form 9 that he 
wished to testify at Board hearings in Washington, DC and at 
the RO.  An RO hearing was scheduled for October 25, 2005 and 
the veteran was provided notice of this hearing on October 
12, 2005.  However, the veteran failed to report to the 
scheduled hearing and failed to explain his absence.  A 
Travel Board hearing was then scheduled for May 2006 and the 
veteran was provided notice of this hearing in March 2006.  
On April 14, 2006 the RO sent the veteran a follow-up notice 
letter reminding the veteran of his upcoming hearing and this 
letter was returned as "Undeliverable - Forwarding Time 
Expired" by the US Postal Service.  A forwarding address was 
provided.  The RO re-mailed the follow-up notice letter to 
the forwarded address on April 24, 2006 and this letter was 
also returned to the RO as undeliverable.  In an April 24, 
2006 VA Form 119 the RO wrote that the March 2006 notice 
letter was not returned and is assumed to have been forwarded 
to the veteran.  The veteran later failed to report to the 
May 2006 scheduled Travel Board hearing and failed to explain 
his absence.  Therefore, the case will be processed as if the 
hearing requests were withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006).

As below, the veteran has claimed and the RO has developed 
for appellate review the issue of entitlement to service 
connection for eczema.  Accordingly, the Board will limit its 
review to that specific disease of the skin.


FINDINGS OF FACT

1.  It is not shown that the veteran sustained a cold weather 
injury involving the hands or feet during service, nor is it 
shown that he currently has any residuals of a cold weather 
injury involving the hands and feet.

2.  It is not shown that the veteran had eczema during 
service or that he currently has eczema that is of service 
origin.  

3.  It is not shown that coronary artery disease was present 
in service or within one year from service discharge or that 
the veteran currently has coronary artery disease that is of 
service origin. 


CONCLUSIONS OF LAW

1.  Service connection for residuals of a cold weather injury 
involving the hands and feet is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).

2.  Service connection for eczema is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2006).

3.  Service connection for coronary artery disease is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he began experiencing "50 percent 
hyperthermia and 75 percent frostbite" during the Gulf War.  
He also claims that while in the service he was required to 
tear down buildings that were closed due to asbestos.  He 
contends that some of this asbestos got under his skin 
causing a severe rash on his body.  Finally, the veteran's 
daughter contends that the asbestos, hypothermia, and 
frostbite have "taken a toll" on her father's heart.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in March 2003 (cold injury, 
hands and feet) and June 2003 (eczema and heart disorder).  
These letters informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Specifically, the 
March 2003 letter contained the requirements for obtaining 
service connection in a section entitled "What Must The 
Evidence Show To Establish Entitlement To The Benefit You 
Want?".  The June 2003 letter contained the requirements for 
obtaining service connection in a section entitled "What 
Must The Evidence Show To Support Your Claim?".  These 
letters also notified the veteran of VA's duty to assist in 
obtaining evidence for the claim and informed the veteran 
that an examination may be scheduled at the VA medical 
center.         
  
It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, the Board finds that the 
veteran has been provided with substantially equivalent 
language.  The March and June 2003 letters informed the 
veteran that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  Specifically, the March 2003 letter 
requested that the veteran "send the information describing 
additional evidence or the evidence itself to the address at 
the top of this letter."  The June 2003 letter requested 
that the veteran "send any additional information or 
evidence within 30 days of the date of this letter."  Thus, 
the veteran has been afforded a meaningful opportunity to 
submit evidence in support of his claim.     

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection, the 
duty to assist includes obtaining relevant records and an 
examination if necessary.  38 C.F.R. § 3.159(c).  In the 
present case, the claims folder contains all available 
service medical records, private medical records, VA 
treatment records, and VA examination reports.  

As above, the veteran had several periods of active duty for 
training with the National Guard from January 1982 to 
November 1998.  While some of the veteran's medical records 
from this National Guard service have been associated with 
the file, there are several missing records.  The RO has 
attempted to obtain the missing medical records associated 
with these periods of service on several occasions but 
received negative responses in July 2003.  Thus, the Board 
finds that there is no reasonable possibility of obtaining 
these records and the RO's duty to attempt to obtain these 
records has been satisfied.  

Also, in March 2003 the veteran submitted a signed VA Form 
21-4142 authorizing VA to obtain private treatment records 
from both Columbia Alaska Regional Hospital and Providence 
Alaska Medical Center.  The veteran did not provide addresses 
or dates of service for either hospital.  Due to 
implementation of the Health Insurance Portability and 
Privacy Act (HIPAA) the RO sent a letter to the veteran in 
April 2003 requesting that he complete, sign, and return a 
new VA Form 21-4142 authorization form so that VA may obtain 
his private treatment records.  In May 2003 the veteran 
submitted handwritten statements authorizing VA to obtain 
medical records from Columbia Alaska Regional Hospital and 
Providence Alaska Medical Center.  He did not provide 
addresses or dates of service for either hospital in these 
hand-written statements.  In a June 2003 letter the RO 
requested that the veteran inform the RO of the mailing 
addresses for both Columbia Alaska Regional Hospital and 
Providence Alaska Medical Center.  However, the veteran never 
responded to this request and never provided the appropriate 
mailing addresses so that the RO could obtain these records.  
Upon review of the medical records submitted by the Social 
Security Administration, it appears that a January 1997 
private treatment report from "Alaska Regional Hospital" is 
of record.  It is unknown whether this hospital is associated 
with Columbia Alaska Regional Hospital, and, if so, whether 
this record is the only record available from Columbia Alaska 
Regional Hospital.    

The duty to assist is not a one-way street. Woods v. Gober, 
14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (veteran cannot passively wait for help 
from VA). VA has done all that can be done in obtaining 
evidence for this claim.  Thus VA is not required to provide 
any more assistance to the veteran with regard to these 
private records, as the veteran has not provided either a 
mailing address or dates of service for Columbia Alaska 
Regional Hospital and Providence Alaska Medical Center. 38 
U.S.C.A. § 5102(a).  The veteran has not identified any other 
outstanding evidence to be obtained, and the record does not 
reflect any outstanding evidence.  

Finally, the veteran was scheduled for a VA examination in 
February 2004 but he failed to report to this examination and 
provided no reason for his failure to report.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and the Board will proceed with an 
analysis of this appeal.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including coronary artery disease, may be presumed 
to have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. § 3.307.  Disorders diagnosed more that one 
year after discharge may still be service connected if all 
the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Relevant History

Service medical records from 1977 to 1980 are negative for 
skin or heart disorders.  On separation from active duty 
(administrative separation), the veteran waived his discharge 
physical examination.  Medical records reviewed by physicians 
at this point did not reflect a need for treatment or further 
examinations.  

As above, the veteran also had two periods of service with 
the National Guard.  First, from January 1982 to November 
1986 and second, from February 1988 to November 1998.  In an 
August 1983 "Report of Medical History" the veteran 
reported that he had "skin diseases" and "high or low 
blood pressure."  However, three years later during his 
November 1986 "Report of Medical History" the veteran 
denied any skin or heart problems.  Physical examinations in 
both August 1983 and November 1986 revealed normal skin and a 
normal heart.     

Copies of private psychiatric treatment records, dated from 
1992, provide no indication of eczema or a heart disorder.   

It appears that the veteran has been receiving Social 
Security disability benefits since the early 1990s.  Medical 
records provided by Social Security show treatment for 
various unrelated disorders.  These records are negative for 
medical evidence of eczema or a heart disorder.  A record 
dated in March 1997 contains a notation of residuals of a 
cold injury, but provides no other information regarding that 
notation.  

VA outpatient treatment records show treatment exclusively 
for various unrelated disorders and are negative for history, 
complaints, findings or diagnoses of any of the disabilities 
for which service connection is being sought.  

As noted above, the veteran was scheduled for a VA 
examination in February 2004 but he failed to report to this 
examination and failed to explain his absence.  Under 
38 C.F.R. § 3.665(b), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  As stated by the Court, the "duty to 
assist is not always a one-way street" and the veteran is 
obligated to cooperate in the development of his pending 
claim.  Wood, 1 Vet. App. at 193.  

1.	 Cold Weather Injury, Both Hands and Feet

The veteran contends that service connection for "50 percent 
hyperthermia and 75 percent frostbite" of the hands and feet 
is warranted.  According to the veteran, the nerves from his 
shoulders to his feet are "80 percent dead."  He also 
complained of numbness in his hands and feet.    

Aside from the veteran's contention that he incurred a cold 
injury during Gulf War service and the single medical record, 
dated in March 1997, which contains a bare notation of 
"residuals of cold injury," the record is devoid of any 
persuasive evidence that the veteran has current residuals of 
a cold injury involving the hands and feet.  The service 
medical records, as well as the VA and Social Security 
medical records, are otherwise negative for a cold injury or 
residuals thereof.

The veteran was scheduled for a VA examination in February 
2004 but failed to report.  However, the veteran's claims 
folder was reviewed at that time by a VA examiner who noted 
that the veteran's service medical records contained no 
entries pertaining to a cold weather injury, hypothermia, or 
frostbite.  The examiner also noted that while the veteran 
claims he was afflicted with a cold weather injury during the 
Gulf War, there is no record that the veteran ever served in 
the Gulf War.  The veteran's service personnel records show 
that he was stationed in Germany during his first period of 
service from 1977 to 1980 and there is no indication that he 
ever served in the Gulf War which began on August 2, 1990. 
The examiner noted that the veteran's claims of "50 percent 
hyperthermia, 75 percent frostbite, and 75 percent tissue 
loss due to Gulf War" simply do not make medical sense.  A 
75 percent tissue loss would be a lethal condition.  The 
examiner concluded that there is no objective evidence that 
the veteran sustained a cold weather injury in service.  

A preponderance of the evidence is against the veteran's 
claim.  There is no indication in the veteran's service 
records that he ever sustained a cold weather injury in 
service and the service medical records are negative for any 
residuals of such an injury.  The only medical evidence 
indicative of a cold weather injury is a single notation in 
Social Security medical records, dated in 1997, years after 
service, but these records contain no information on what 
that notation was based.  The remainder of the medical 
evidence provides no indication of any cold weather injury or 
residuals thereof.  Although the veteran failed to appear for 
a scheduled VA examination in February 2004, based on a 
review of the veteran's contentions and the claims file, the 
examiner opined that there was no evidence that the veteran 
sustained a cold weather injury in service.  Accordingly, it 
is concluded that entitlement to service connection for this 
claimed disability is not established.

	2.  Eczema, Claimed as Rash Due to Asbestos Exposure

The veteran contends that service connection is warranted for 
a rash due to asbestos exposure in service.  According to the 
veteran, he was exposed to asbestos while removing 
biohazardous materials from various buildings in Fort Rich, 
Alaska.  He claims that he continued his exposure to asbestos 
after service while working as a day laborer in Anchorage, 
Alaska.     

Service medical records show that, while the veteran 
complained of skin problems in an August 1983 "Report of 
Medical History," three years later in a November 1986 
"Report of Medical History" the veteran denied any skin 
problems.  Physical examinations in both August 1983 and 
November 1986 revealed normal skin. 
There is no medical evidence of eczema or any other rash due 
to asbestos exposure.  The medical records obtained from the 
Social Security Administration show treatment for an 
unrelated skin disorder (tinea versicolor), and are negative 
for eczema or a rash.

As above, the veteran was scheduled for a VA examination in 
February 2004 but failed to report.  At that time, the 
veteran's claims folder was reviewed by a VA examiner who 
noted that the veteran's service medical records contained no 
entries pertaining to eczema or exposure to asbestos in 
service.  The examiner also noted that there was no current 
medical evidence showing eczema due to asbestos exposure.  
Thus, the examiner concluded that the veteran's claim for 
service connection for eczema due to asbestos exposure was 
meritless.   

A clear preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
eczema, to include a rash caused by asbestos exposure.  
First, there is no indication in the veteran's service 
medical records that he ever suffered from eczema in service 
and at separation the veteran reportedly had normal skin.  
While the veteran complained of skin problems in an August 
1983 "Report of Medical History," three years later in a 
November 1986 "Report of Medical History" the veteran 
denied any skin problems.  As above, physical examinations in 
both August 1983 and November 1986 revealed normal skin.  
Also, there is no medical evidence of current eczema, despite 
VA's attempt to provide an examination for this in February 
2004.  

3.	 Coronary Artery Disease

In a July 2003 statement the veteran's daughter wrote, on 
behalf of the veteran, that the asbestos, hypothermia, and 
frostbite have "taken a toll" on her father's heart.  VA 
construed this as a claim for service connection for coronary 
artery disease on behalf of the veteran.    

There is no medical evidence that the veteran has coronary 
artery disease or any other heart related disorder.  Medical 
records obtained from the Social Security Administration and 
VA show treatment for various unrelated disorders but not for 
a heart disorder. 

As above, the veteran was scheduled for a VA examination in 
February 2004, but failed to report.  At that time, the 
veteran's claims folder was reviewed by a VA examiner who 
noted that the veteran's service medical records were 
negative for complaints of or treatment for a heart disorder.  
The examiner also noted that there was no current medical 
evidence showing a heart disorder.  Thus, the examiner 
concluded that the veteran's claim for service connection for 
coronary artery disease was meritless.   

A clear preponderance of the evidence is against the claim 
for service connection for coronary artery disease.  First, 
there is no indication in the veteran's service medical 
records that a heart disorder was present in service or 
within one year after service.  While the veteran complained 
of "low or high blood pressure" in an August 1983 "Report 
of Medical History," three years later in a November 1986 
"Report of Medical History" the veteran denied any heart 
problems.  As above, physical examinations in both August 
1983 and November 1986 revealed a normal heart.  Also, there 
is no medical evidence of a current heart disorder despite 
VA's efforts to assist the veteran by scheduling a medical 
examination in February 2004.

The veteran's or his daughter's personal opinion as to 
whether he has heart disease of service origin is accorded no 
probative value. As lay persons not trained in medicine, they 
are not competent to diagnose heart disease or to establish a 
link between a current disorder, if it were shown, and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Accordingly, the claim for service connection for coronary 
artery disease, claimed as a heart disorder, must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for weather injury, claimed as 
hypothermia, both hands is denied.

Service connection for weather injury, claimed as 
hypothermia, both feet is denied.

Service connection for eczema, claimed as rash due to 
asbestos exposure is denied.  

Service connection for coronary artery disease, claimed as 
heart condition is denied.    



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


